Citation Nr: 1734550	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a higher initial disability rating for right foot posterior tibial tendonitis with osteoarthritis (hereinafter "right ankle disability"), in excess of 
10 percent from January 1, 2010.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from May 1987 to December 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the RO in Salt Lake City, Utah, which, in pertinent part, granted service connection for a right ankle disorder, and assigned an initial noncompensable rating, effective January 1, 2010.  Subsequently, an October 2012 rating decision granted a 10 percent initial rating for the right ankle disability, effective January 1, 2010.  

This case was previously before the Board in in November 2016, where the Board determined that the Veteran did not perfect the appeal as to the issue of a higher initial rating for bilateral pes planus, and remanded the right ankle rating issue on appeal for additional development, to include obtaining a VA examination.  A December 2016 VA examination report has been associated with the record.  The November 2016 Board decision also remanded the right ankle rating issue in an attempt to obtain outstanding private treatment records from Med Stop in Warner Robins, Georgia.  A November 2016 letter sent to the Veteran reflects that the Agency of Original Jurisdiction (AOJ) requested that she provide the appropriate authorizations so that the AOJ could obtain these records on the her behalf.  To date, no response has been received.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends generally that right ankle disability symptoms and impairment more closely approximate the criteria for a higher rating in excess of 
10 percent.  The July 2016 VA examination report reflects that the Veteran reported three debilitating flare-ups during the previous year.  See July 2016 VA examination report.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period.  See July 2016 and December 2016 VA examination reports.  Further, while the December 2016 VA examination report includes a question about weight-bearing, the question only asks about pain, not range of motion and does not indicate ranges of motion on both active and passive testing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appropriate VA orthopedic examination in order to assist in assessing level of severity of the service-connected right ankle disability.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  The VA examiner should provide the following:

Report the extent of the right ankle disability symptoms in accordance with VA rating criteria. 

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right ankle disability.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion. In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

2.  Then readjudicate the right ankle initial rating issue in light of all the evidence of record.  If the benefits sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




